         Case 3:20-cv-00263-KM Document 17 Filed 08/21/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

LOUANN SPEESE STANLEY,

                       Plaintiff,                 CIVIL ACTION NO. 3:20-CV-00263

       v.                                                (MEHALCHICK, M.J.)

ANDREW M. SAUL, Commissioner of
Social Security,

                       Defendant.


                                          ORDER

      AND NOW, this 21st day of August, 2020, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that:

            1. The Commissioner’s decision to deny plaintiff Louann Speese Stanley
               benefits under Title II of the Social Security Act (see Doc. 1) is
               AFFIRMED;

            2. The Clerk of Court is directed to enter FINAL JUDGMENT in favor
               of the Commissioner and against Stanley; and

            3. The Clerk of Court is directed to CLOSE this case.




                                                        BY THE COURT:


Dated: August 21, 2020                                  s/ Karoline Mehalchick
                                                        KAROLINE MEHALCHICK
                                                        United States Magistrate Judge
